Citation Nr: 1607848	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  08-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a timely substantive appeal was filed with regard to the April 2011 rating decision that denied service connection for peripheral neuropathy of all four extremities. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.   

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
REPRESENTATION

Veteran represented by:	N. Albert Bacharach, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The August 2009 rating decision denied entitlement to a TDIU.  The April 2011 rating decision denied service connection for peripheral neuropathy of all four extremities. 

In September 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In August 2013, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in an April 2015 order, granted the parties' joint motion for remand, vacating the portion of the Board's August 2013 decision that denied entitlement to a TDIU and remanding the case for compliance with the terms of the joint motion.

The issues of entitlement to service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO denied service connection for peripheral neuropathy of all four extremities.  

2.  VA received a timely Notice of Disagreement (NOD) as to the above-stated issues in April 2012; a Statement of the Case (SOC) addressing these issues was sent to the Veteran on January 10, 2013.

3.  Although the substantive appeal (VA Form 9) specifically pertaining to the above issues was not received by VA until March 19, 2013, a VA Form 9 regarding a separate matter also referenced the above issues in its narrative and endorsed an appeal as to "all" issues listed on the SOC, and was received by VA on March 11, 2013.  


CONCLUSION OF LAW

The RO received a timely substantive appeal regarding the April 2011 rating decision.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the Veteran filed a timely substantive appeal as to the denial of service connection for peripheral neuropathy of all four extremities.  As the disposition of this issue is fully favorable, and is the only issue decided herein, no discussion of VA's duties to notify and assist is necessary. 

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.4, 20.101 (2015).  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

A response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a). 

In an April 2011 rating decision, the RO denied service connection for peripheral neuropathy of all four extremities.  The Veteran timely submitted a written NOD regarding these claims in April 2012, and the RO issued an SOC on January 10, 2013.  The due date for the substantive appeal, 60 days from the date of mailing of the SOC, was March 12, 2013.  

The Veteran submitted a VA Form 9 specifically pertaining to the service connection claims for peripheral neuropathy of all four extremities.  While the document was dated March 11, 2013, it was not received by VA until March 19, 2013, after the 60-day filing period had expired.  

However, on March 11, 2013, the RO did receive a VA Form 9 that ostensibly referred to the Veteran's appeal for an increased rating for his back and his appeal for a TDIU.  While the appeal as to both of these issues had already been perfected, the narrative accompanying the VA Form 9 not only contained discussion of the Veteran's unemployability and back symptoms, but also referred to neurologic symptoms running down his side.  Further, the Veteran checked the block indicating that he wanted to appeal "all of the issues listed on the statement of the case."

In Evans v. Shinseki, 25 Vet. App. 7, 15 (2011), the Court held that where the appellant checked the block on his VA Form 9 to indicate he was appealing all issues on the SOC but added comments for specific issues, it was error for the Board to consider unlisted issues as not on appeal.  Though the facts of the instant case vary slightly, the Board recognizes the emphasis that the Court has placed on the checked block indicating an intent to appeal all issues, especially in light of Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal).

Therefore, when reading the Veteran's submissions to the RO in the most favorable light, his filing of a VA Form 9 for another matter that nonetheless included his intention to appeal all issues and included an accompanying narrative that referenced some of his neurologic symptoms should be read to apply to his service connection claims for peripheral neuropathy of all four extremities, and not just for his increased rating claim and TDIU claim (which were already on appeal at the time of the submission).  As this substantive appeal was received by VA on March 11, 2013, within the applicable 60-day filing period,  the Board finds that the Veteran's substantive appeal regarding the service connection claims for peripheral neuropathy of all four extremities is timely.  


ORDER

The Veteran's substantive appeal of the April 2011 rating decision denying service connection for peripheral neuropathy of all four extremities was filed in a timely manner.  


REMAND

Service Connection - Peripheral Neuropathy, Upper Extremities

The Veteran was denied service connection for peripheral neuropathy of the upper extremities in April 2011 due to the lack of a current diagnosis.  However, the Veteran was last examined for peripheral neuropathy in December 2010, more than five years ago.  In continuing to pursue an appeal regarding this issue (see, e.g., December 2015 representative argument), the Veteran is, in essence, asserting that he does have a current neurologic disability that affects his upper extremities.  Therefore, the Veteran should be afforded a contemporaneous VA peripheral nerves examination in order to assess whether he does have a current diagnosis of peripheral neuropathy of the upper extremities, and if so, whether such disability is caused by or aggravated by his service-connected disabilities (including diabetes mellitus and degenerative disc disease). 

On remand, the Veteran's VA treatment records should be updated, and the Veteran should be provided an opportunity to submit any pertinent private medical records or authorize VA to obtain such records on his behalf.       

Service Connection - Peripheral Neuropathy, Lower Extremities

The Veteran was denied service connection for peripheral neuropathy of the lower extremities in April 2011 on the basis of a negative nexus opinion contained in a December 2010 VA peripheral nerves examination report.  The December 2010 medical opinion reasoned that the waxing and waning component of the symptoms as well as the lack of improvement with gabapentin suggested a non-diabetic etiology, and that because the Veteran's diabetes was mild, it would not likely have caused neuropathy in the timeframe that the Veteran had experienced it.  

The Court has held that a secondary service connection claim encompasses both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.")  In Allen, the Court held that the phrases "caused by" and "related to" did not address the aggravation aspect of secondary service connection.  More recently, the Court applied this holding when it concluded that a VA medical opinion regarding secondary service connection was inadequate because it only addressed causation and not aggravation, and found that the Board's determination to the contrary was clearly erroneous.  El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  

Because the December 2010 medical opinion did not address whether the Veteran's peripheral neuropathy of the lower extremities was aggravated by his diabetes mellitus, an addendum opinion must be obtained on remand.  The addendum opinion should also address whether the Veteran's neurologic disability was caused by or aggravated by any of his other service-connected disabilities, including degenerative disc disease, or by the aggregate of his service-connected disabilities.
 
On remand, the Veteran's VA treatment records should be updated, and the Veteran should be provided an opportunity to submit any pertinent private medical records or authorize VA to obtain such records on his behalf.       

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).    

Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

In the April 2015 joint motion for remand, the parties determined that the Board did not provide an adequate statement of reasons and bases for its August 2013 denial of entitlement to a TDIU because it did not adequately address the Veteran's disability determination and medical records from the Social Security Administration (SSA), nor discuss the probative value it assigned those records.  

The Veteran's SSA records include a July 2010 Physical Residual Functional Capacity Assessment, which lists a primary diagnosis of degenerative disc disease and a secondary diagnosis of degenerative joint disease.  The SSA examiner discussed the Veteran's back pain and noted a severe right limp with an X-ray of the right knee showing advanced degenerative joint disease.  A July 2010 SSA disability determination concluded that the Veteran was disabled due to his back and knee pain with degenerative disc disease, and found that he became disabled on May 14, 2009.      

The Veteran is currently service connected for diabetes mellitus (rated as 20 percent disabling), degenerative disc disease (rated as 20 percent disabling), and degenerative arthritis of the right knee (rated as 10 percent disabling), with a combined rating of 40 percent.  Since the Veteran does not have a single disability rated at 60 percent or more, nor does he have a combined disability rating of 70 percent with at least one disability rated at 40 percent or more, he does not meet the criteria for consideration of a TDIU on a schedular basis.  

However, since the Veteran's SSA records and SSA disability determination reflect that he is disabled due to his degenerative disc disease and right knee degenerative joint disease, both of which are service connected, this case is worthy of consideration under 38 C.F.R. § 4.16(b).  As the Board is precluded from granting a total rating in the first instance, the appropriate action is to remand the case to the RO/AMC for referral to VA's Director, Compensation and Pension Service.  See Floyd, 9 Vet. App. at 95.  

In order to provide a complete record for VA's Director to review, the RO/AMC should first associate all pertinent, outstanding treatment records with the Veteran's claims file, and then forward the claims file to a VA examiner for the preparation of an opinion that addresses the issue of whether the Veteran's service-connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file.  

2.  Provide the Veteran an opportunity to submit any private treatment records relating to his peripheral neuropathy of the upper and/or lower extremities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, schedule the Veteran for a VA peripheral nerves examination by an appropriate medical professional.  

The examiner should review the Veteran's claims file in conjunction with the examination.  All appropriate testing should be conducted, and all findings should be reported in detail. 

First, the examiner should determine whether the Veteran has a current diagnosis of peripheral neuropathy of the right upper extremity and left upper extremity.

Next, the examiner should provide opinions as to the following:

a) Is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities (and upper extremities, if diagnosed) was caused by his service-connected diabetes mellitus, degenerative disc disease, or by the aggregate of his service-connected disabilities?  

b) Is it at least as likely as not that the Veteran's peripheral neuropathy of the lower extremities (and upper extremities, if diagnosed) was aggravated by his service-connected diabetes mellitus, degenerative disc disease, or by the aggregate of his service-connected disabilities?  

An explanation should be provided to support every opinion expressed. 

4.  Then, forward the claims file to an appropriate professional for the preparation of an opinion to address the extent to which impairment from his service-connected disabilities affects his ability to obtain and/or retain substantially gainful employment.  The claims file should be reviewed by the examiner in conjunction with the preparation of his or her opinion.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities; either alone or in the aggregate, impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairment(s) on such work activities as interacting with customers/coworkers and using technology, plus such routine work activities as sitting, standing, walking, lifting, carrying, and pushing and pulling for up to eight hours per day. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the report.

5.  After completing any other development deemed appropriate, refer the case to VA's Director, Compensation and Pension Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted.

6.  Then, readjudicate the appeal.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case.  After allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


